West, Associate Justice.—
The evidence discloses, and it is m fact admitted on all hands, that the appellant failed to comply with the provisions of the Revised Statutes, art. 4249, requiring it to make its report annually, within the time specified in the statute.
It is set up, however, by way of defense, that the report so required was, in fact, filed in the comptroller’s office shortly after the time fixed by the law. The law required it to be filed on the 20fch of October, and it was in fact filed in the December following.
It was further answered that no injury resulted to the appellee, or to any one else, from the delay, which, it is alleged, was unavoidable. Furthermore, that the report when made was entirely satisfactory in its character, and was received and filed by the proper authorities of the state. Such a defense, in a suit of this kind instituted by the state, cannot be heard.
The legislature, in so many terms, without any limitation or exception, has required the report to be filed within a certain specified period of time. If this is not done, it declares without qualification, and in the most explicit terms, that the penalty (R. S., art. 4250) prescribed will be exacted.
*345It is no answer to. a suit by the state for such penalty for the delinquent corporation to say, in response to such judicial demand, that while the failure to comply with the law is admitted, no recovery can be had unless the state can show that it has been in some manner damaged by such failure or delay of such corporation in making the required report. There is no pretense that the act in question is unconstitutional.
Nor is it contended that the legislature did not have the power to enact the law now under consideration. Nor is it alleged to be harsh or unreasonable in its requirements.
Such being the case, we are aware of no authority in this or any court to declare such law void, and in effect to repeal or annul it, by refusing to execute it, except in such cases as are, in the judgment of the court, proper ones for its enforcement.
So long as the law remains on the statute book, it is the office of the judicial department to enforce it. Our duty is not to inquire into its wisdom, or the difficulty that appellant experienced in attempting to comply with it, but to enforce it just as we find it to exist. Cooley’s Const. Lim. (5th ed.), top pp. 201, 202, marginal pp. 168,169, notes land 2, with cases there cited; Sedgwick on the Construction of Const. & Stat. Law (2d ed., Pomeroy’s), top pp. 179,180, and notes, and cases there cited. See, also, on the construction of statutes, the case of Laughter v. Seela, 59 Tex., 185, 186.
If, however, the merits of the special defense set up could be inquired into, we do not think it furnishes a sufficient reason for the failure of the appellant to discharge the plain duty enjoined upon it by law.
The judgment of the district court is affirmed.
Affirmed.
[Opinion delivered March 25, 1884.]